MATTINGLY, Judge,
dissenting.
I respectfully dissent. This case is more appropriately decided under the analysis we applied in Brickert and Frederick, and I would accordingly affirm Poynter’s conviction.
Poynter was advised at his initial hearing on January 5, 1999, of his right to counsel. He signed a form indicating he had been advised of this right and indicated his intent to hire an attorney. At the first pre-trial conference on February 22, 1999, Poynter reiterated his intent to retain counsel and his pre-trial conference was continued some two months to permit him to do so. At the final pre-trial conference on April 19, 1999, Poynter was asked by the trial court whether he planned to hire an attorney to represent him. Poyn-ter replied that he did intend to hire an attorney, but he had been too busy working “and I’ve been really tired, and I ain’t been getting up on time and walking down there to talk to them.” The trial court told Poynter twice that regardless whether he hired an attorney, Poynter needed to be prepared for a trial on the day of trial, June 21, 1999. Poynter appeared for trial but still had not obtained counsel.
Poynter was advised of his right to counsel and he had multiple opportunities to obtain counsel. As did the defendant in Brickert, Poynter acknowledged that he wished to retain private counsel and would be hiring an attorney:
At all relevant times, Brickert asserted his right to employ private counsel and represented (misrepresented) to the trial court that he would obtain the services of a private attorney. In this context, an advisement of the dangers of self-representation would be superfluous.
Brickert, 673 N.E.2d at 496.
The majority correctly notes that the record could have been more clear with respect to the trial court’s advisements to Poynter concerning all of the dangers of self-representation. Still, it is apparent that Poynter was sufficiently aware of those dangers.
I find Poynter’s attitude toward his misdemeanor trial cavalier, as he placed his priorities on working and being too tired to try to find representation for his trial. He was told several times of his right to counsel and acknowledged that he understood that right. In this situation, the following passage from Frederick is enlightening:
Essentially, Frederick is arguing that a defendant can choose to hold hostage *509the court’s public defender eligibility determinations and trial calendar. Under Frederick’s analysis, a defendant who is ineligible for a public defender and who does not hire counsel can indefinitely avoid trial. Such is not the case.
658 N.E.2d at 944.
The trial court did not err when it declined to allow Poynter to hold hostage the court’s calendar and to attempt to indefinitely avoid trial. I would affirm Poyn-ter’s conviction.